
	
		I
		112th CONGRESS
		2d Session
		H. R. 3794
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Stutzman
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To repeal the National and Community Service Act of 1990
		  and the Domestic Volunteer Service Act of 1973.
	
	
		1.Short TitleThis Act may be cited as the
			 Volunteer Freedom
			 Act.
		2.Repeal of
			 volunteer service statutesEffective on the date that is 1 year after
			 the date of enactment of this Act, the National and Community Service Act of
			 1990 (42 U.S.C. 12501 et seq.) and the Domestic Volunteer Service Act of 1973
			 (42 U.S.C. 4950 et seq.) are repealed.
		3.Benefits and
			 awards to volunteers preserved
			(a)Award for
			 Completion of ServiceAn
			 individual described in section 146(a) of the National and Community Service
			 Act of 1990 (42 U.S.C. 12602(a)) who successfully completes a required
			 full-time, part-time, summer, or silver scholar term of service prior to the
			 date specified in section 2 of this Act, shall receive the educational award
			 amount for such service under section 147 of the of the National and Community
			 Service Act of 1990 (42 U.S.C. 12603).
			(b)Award for
			 Partial Completion of ServiceIf an individual serving in an approved
			 national service position does not complete a required full-time, part-time,
			 summer, or silver scholar term of service prior to the date specified in
			 section 2 of this Act, the Corporation may provide the individual with that
			 portion of the educational award approved for the individual that corresponds
			 to the quantity of the term of service actually completed by the
			 individual.
			
